OPINION OF THE COURT BY
WILDER, J.
In an action to quiet title to a piece of land in Nona, Hawaii, the circuit court, jury waived, found for plaintiff and entered judgment accordingly. Both parties claim through one Hakuole who purchased from the patentee. In 1893 Hakuole deeded the land to one Burgess, the deed not being recorded until November 11, 1905, Hakuole died intestate on March 7, *6581905, leaving as his sole heir his sister Miliama, who, on April 8, 1905, deeded- the land to her son Kuhaupio, the principal defendant, the latter recording his deed a couple of days thereafter. The sole question of fact was whether at the time Kuhaupio received his deed from Miliama he had notice of the unrecorded deed from Iialmole to Burgess. The court found as a fact that he had such notice and filed an opinion in writing to that effect, defendant excepting thereto as being against the law and the evidence and the weight of the evidence, which is the only exception brought up.
Kinney, BallouProsser & Anderson for plaintiff.
W. W. Thayer for defendants.
At the outset plaintiff contends that this exception is too general and indefinite to be considered. Whether that is so we need not say, as in any event the exception in our opinion has no merit.
Plaintiff testified that defendant Kuhaupio told him in May, 1908, in Honolulu, that Iialmole had told him that he had deeded the land to Burgess. Kuhaupio denied that ho ever said any such thing to plaintiff, although admitting that he and plaintiff did have a conversation at that time in reference to the land. It is well settled that findings of fact by t-he court jury waived will not be set aside if there is evidence to sustain them. See the cases cited in the note to R. L. Sec. 1684. There was evidence to sustain the findings of fact and consequently we cannot disturb it.
Exceptions overruled.